Name: Commission Regulation (EEC) No 3610/86 of 26 November 1986 amending Regulation (EEC) No 3464/86 on the supply of various consignments of cereals and rice to non- governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 11 . 86 Official Journal of the European Communities No L 335/11 COMMISSION REGULATION (EEC) No 3610/86 of 26 November 1986 amending Regulation (EEC) No 3464/86 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas Commission Regulation (EEC) No 3464/86 (4) issued an invitation to tender for the supply, as food aid, of 665 tonnes of rolled oats for non-governemental organizations ; whereas, following a request by the benefi ­ ciary, some of the conditions specified in Annex IV to the Regulation should be altered ; Article 1 Annex IV to Regulation (EEC) No 3464/86 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . V) OJ No L 139, 24 . 5. 1986, p. 29 . (4) OJ No L 319, 14. 11 . 1986, p . 19 . No L 335/12 Official Journal of the European Communities 28 . 11 . 86 ANNEX 'ANNEX IV 1 . Programme : 1986 2. Recipient : NGO (Euronaid, PO Box 77, NL-2340 AB Oegstgeest, (Telex 30223)) 3 . Place or country of destination : Haiti, Ethiopia, Mozambique 4. Product to be mobilized : rolled oats 5. Total quantity : 665 tonnes (1 146 tonnes of cereals) 6. Number of lots : two  Lot A  465 tonnes  Haiti  Lot B  200 tonnes (in two parts : 100 tonnes  Ethiopia / 100 tonnes  Mozambique) 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (Telex 56396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 12% ash content : less than 2,3 % of dry matter crude fibre : less than 1,5 % of dry matter husk content : less than 0,10 % of dry matter protein content : not less than 12% of dry matter 10. Packaging :  in bags  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kilograms  marking on the bags in letters at least 5 cm high :  Lot A  465 tonnes : (in 40-foot containers 'FCL/LCL shipper s count-load and stowage ) 'FLOCONS D'AVOINE / HAÃ TI / CARITAS / 60321 / PORT-AU-PRINCE / ACTION DE CARITAS NEERLANDICA / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE'  Lot B  200 tonnes : 100 tonnes : 'ROLLED OATS / ETHIOPIA / DKW / 62332 / ADDIS ABABA VIA ASSAB / ACTION OF DKW / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 100 tonnes : 'FLOCOS DE AVEIA / MOÃ AMBIQUE / DKW / 62333 / MAPUTO / ACÃ Ã O DO DKW / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 28 . 11 . 86 Official Journal of the European Communities No L 335/13 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 9 December 1986 16. Shipment period : 1 to 31 January 1987 17. Security : 15 ECU per tonne I Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 4. For shipment in containers :  the successful tenderer has to submit to recipient agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the notice of invitation to tender,  the successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary forwarder. 5. At the request the beneficiary, the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded.'